Exhibit NewsRelease DYNAMICS RESEARCH CORPORATION 60 FRONTAGE ROAD, ANDOVER, MASSACHUSETTS 01810-5423 TEL.978/289-1500 www.drc.com DRC REPORTS FOURTH QUARTER AND YEAR-END 2009 RESULTS 2009 Revenue Up 13 Percent, Earnings Up 30 Percent Company Classifies Metrigraphics Unit as Discontinued, Anticipating Sale Company Re-affirms 2010 Earnings Growth Projections in the Range of Twenty Percent Andover, Mass. - February 24, 2010 - Dynamics Research Corporation (Nasdaq: DRCO), a leading provider of innovative management consulting, engineering, technical and information technology services and solutions to federal and state governments, today announced operating results for the fourth quarter and year ended December 31, 2009. Financial Results The Company reported net income of $3.4 million, or $0.34 per diluted share (including $0.01 from discontinued operations) for the fourth quarter of 2009, up from $2.6 million, or $0.27 per diluted share (net of a $0.01 loss from discontinued operations), for the fourth quarter of 2008. Revenue for the fourth quarter of 2009 was $65.8 million, as compared with $66.0 million for the same period in 2008.The 2009 period included $0.4 million in revenues derived from 8(a) contracts received with the Kadix Systems acquisition compared with $3.1 million for the 2008 period.Absent the effect of the 8(a) contracts, revenue grew 4.1 percent in the fourth quarter of 2009 compared with the same period in 2008. Net income for the year ended December 31, 2009 was $10.2 million, or $1.04 per diluted share (net of a $0.02 loss from discontinued operations) up from $7.8 million, or $0.80 per diluted share (also net of a $0.02 loss from discontinued operations), for 2008 before litigation charges.Including the litigation charge in 2008, the Company reported a net loss of $1.3 million, or $0.13 per diluted share. For the year ended December 31, 2009 revenue was $268.7 million compared with $236.8 million for 2008.The 2009 period included $5.2 million in revenues derived from 8(a) contracts received with the Kadix Systems acquisition compared with $12.2 million for the 2008 period.Absent the effect of the 8(a) contracts, revenue grew 5.7 percent in 2009 compared with 2008. The Company anticipates the sale of its Metrigraphics Division in the first half of 2010 and has classified this segment as a discontinued operation.Historical financial results of the Company have been recast to segregate the Metrigraphics segment as a discontinued operation in the Statement of Operations and Balance Sheet.Historical Metrigraphics results are shown in Appendices VII and VIII to this announcement. Business Highlights “We are very pleased with this quarter’s financial results, capping off twelve months of improving fundamentals at DRC.For the second consecutive year we have reported a book-to-bill ratio of 1.1, ending 2009 with nearly seven months of funded backlog,” said Jim Regan, DRC’s chairman and chief executive officer.“Our business development investments resulted in a sharp increase in bids submitted, and we anticipate an even higher level of bid activity in 2010.During 2009 we also saw an increase in prime contract wins, the result of our impressive portfolio of multiple-award schedule, agency-wide contracts.Margin expansion trended favorably throughout the year, as earnings before interest, taxes, depreciation, amortization and litigation provisions rose to $25 million, or 9 percent of revenue, up 23% from 2008.We’ve now completed our fourteenth consecutive quarter of improving earnings and anticipate continued growth, strong margin expansion and cash flow generation in 2010.” Company Guidance The Company’s estimate for revenue for 2010, updated to exclude discontinued operations, is in the range of $277 to $286 million, reflecting anticipated total top-line growth of 3 to 6 percent.Earnings from continuing operations for 2010 are estimated to be in the range of $1.18 to $1.26 per diluted share, reflecting an increase of 15 to 25 percent over 2009.Operating margin expectations for 2010, also updated to exclude discontinued operations, are anticipated to be between 7.7 and 7.9 percent. For the first quarter of 2010, revenues and earnings from continuing operations per diluted share are forecast to be $66.5 to $68.5 million and $0.22 to $0.24, respectively. Conference Call The Company will conduct a fourth quarter and year-end 2009 conference call on Thursday, February 25, 2010 at 10:00 a.m. ET.The call will be available via telephone at (877) 856-1961, and accessible via Web cast at www.drc.com.Recorded replays of the conference call will be available on Dynamics Research Corporation’s investor relations home page at www.drc.com and by telephone at (888) 203-1112, passcode #1221492, beginningat 1:00 p.m. ET February 25, 2010. About Dynamics Research Corporation Dynamics Research Corporation (DRC) is a leading provider of mission-critical technology management services and solutions for government programs.DRC offers the capabilities of a large company and the responsiveness of a small company, backed by a history of excellence and customer satisfaction.Founded in 1955, DRC is a publicly held corporation (Nasdaq: DRCO) and maintains more than 25 offices nationwide with major offices in Andover, Massachusetts and the Washington, D.C. area.For more information please visit our website at www.drc.com. Safe Harbor Safe harbor statements under the Private Securities Litigation Reform Act of 1995: Some statements contained or implied in this news release, may be considered forward-looking statements, which by their nature are uncertain. Consequently, actual results could materially differ. For more detailed information concerning how risks and uncertainties could affect the Company's financial results, please refer to DRC's most recent filings with the SEC. The Company assumes no obligation to update any forward-looking information. The non-GAAP measures used by the Company exclude the provision for litigation charges and related effect for income taxes.The required reconciliations and other disclosures for the non-GAAP measures used by the Company are set forth later in this press release and/or the Current Report on Form 8-K to be filed with the SEC on February 24, 2010. ATTACHMENT I DYNAMICS RESEARCH CORPORATION CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) (in thousands, except share and per share data) Three Months Ended December 31, 2009 2008 Contract revenue $ 65,826 $ 66,015 Cost of contract revenue 53,854 53,735 Gross profit on contract revenue 11,972 12,280 Selling, general and administrative expenses 5,477 6,069 Amortization of intangible assets 551 883 Operating income 5,944 5,328 Interest expense, net (494 ) (718 ) Other income (expense), net 106 (172 ) Income from continuing operations before provision for income taxes 5,556 4,438 Provision for income taxes 2,270 1,743 Income from continuing operations 3,286 2,695 Income (loss) from discontinued operations, net of taxes 110 (91 ) Net income $ 3,396 $ 2,604 Earnings (loss) per share Basic Income from continuing operations $ 0.34 $ 0.28 Income (loss) from discontinued operations 0.01 (0.01 ) Net income $ 0.35 $ 0.27 Diluted Income from continuing operations $ 0.33 $ 0.28 Income (loss) from discontinued operations 0.01 (0.01 ) Net income $ 0.34 $ 0.27 Weighted average shares outstanding Basic 9,753,555 9,553,546 Diluted 9,981,292 9,638,969 ATTACHMENT II DYNAMICS RESEARCH CORPORATION CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) (in thousands, except share and per share data) Twelve Months Ended December 31, 2009 2008 Contract revenue $ 268,661 $ 236,796 Cost of contract revenue 223,694 197,802 Gross profit on contract revenue 44,967 38,994 Selling, general and administrative expenses 23,754 21,705 Provision for litigation - 14,819 Amortization of intangible assets 3,305 2,620 Operating income (loss) 17,908 (150 ) Interest expense, net (2,024 ) (1,423 ) Other income, net 691 35 Income (loss) from continuing operations before provision for income taxes 16,575 (1,538 ) Provision (benefit) for income taxes 6,262 (454 ) Income (loss) from continuing operations 10,313 (1,084 ) Loss from discontinued operations, net of taxes (141 ) (171 ) Net income (loss) $ 10,172 $ (1,255 ) Earnings (loss) per share Basic Income (loss) from continuing operations $ 1.08 $ (0.11 ) Loss from discontinued operations (0.02 ) (0.02 ) Net income (loss) $ 1.06 $ (0.13 ) Diluted Income (loss) from continuing operations $ 1.06 $ (0.11 ) Loss from discontinued operations (0.02 ) (0.02 ) Net income (loss) $ 1.04 $ (0.13 ) Weighted average shares outstanding Basic 9,551,614 9,493,495 Diluted 9,772,722 9,493,495 ATTACHMENT III DYNAMICS RESEARCH CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands) December 31, December 31, 2009 2008 Assets Current assets Cash and cash equivalents $ 55 $ 7,111 Contract receivables, net 72,569 70,632 Prepaid expenses and other current assets 5,702 1,706 Discontinued operations 2,058 1,591 Total current assets 80,384 81,040 Noncurrent assets Property and equipment, net 13,915 8,999 Goodwill 97,641 97,641 Intangible assets, net 4,074 7,379 Deferred tax asset 7,949 10,396 Other noncurrent assets 3,335 3,125 Discontinued operations - 350 Total noncurrent assets 126,914 127,890 Total assets $ 207,298 $ 208,930 Liabilities and stockholders' equity Current liabilities Current portion of long-term debt $ 8,000 $ 8,000 Accounts payable 18,299 17,874 Accrued compensation and employee benefits 16,357 13,644 Deferred taxes 10,743 2,670 Other accrued expenses 3,708 24,702 Discontinued operations 186 279 Total current liabilities 57,293 67,169 Long-term liabilities Long-term debt 23,973 30,000 Other long-term liabilities 31,936 30,286 Total stockholders' equity 94,096 81,475 Total liabilities and stockholders' equity $ 207,298 $ 208,930 ATTACHMENT IV DYNAMICS RESEARCH CORPORATION SUPPLEMENTAL INFORMATION (unaudited) (dollars in thousands) Contract revenues were earned from the following sectors: Three Months Ended Twelve Months Ended December 31, December 31, 2009 2008 2009 2008 National defense and intelligence agencies $ 36,368 $ 38,830 $ 146,978 $ 156,812 Homeland security 12,865 10,226 53,167 19,280 Federal civilian agencies 9,803 9,874 42,375 32,899 State and local government agencies 5,747 6,976 23,997 25,800 Other 1,043 109 2,144 2,005 $ 65,826 $ 66,015 $ 268,661 $ 236,796 Revenues by contract type as a percentage of contract revenue were as follows: Three Months Ended Twelve Months Ended December 31, December 31, 2009 2008 2009 2008 Time and materials 36 % 45 % 42 % 49 % Fixed price, including service-type contracts 45 39 40 33 Cost reimbursable 19 16 18 18 100 % 100 % 100 % 100 % Prime contract 71 % 69 % 71 % 63 % Sub-contract 29 31 29 37 100 % 100 % 100 % 100 % Three Months Ended Twelve Months Ended December 31, December 31, 2009 2008 2009 2008 Net cash provided by (used in) operating activities - continuing operations $ 5,726 $ (1,245 ) $ 6,304 $ 18,602 Capital expenditures $ 2,710 $ 497 $ 4,906 $ 1,973 Depreciation $ 807 $ 914 $ 2,987 $ 2,961 Bookings $ 73,736 $ 66,004 $ 282,311 $ 262,832 December 31, December 31, 2009 2008 Funded backlog $ 158,518 $ 146,619 Employees 1,469 1,503 ATTACHMENT V DYNAMICS RESEARCH CORPORATION NON-GAAP CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) (in thousands, except share and per share data) Twelve Months Ended December 31, 2008 Contract revenue $ 236,796 Cost of contract revenue 197,802 Gross profit on contract revenue 38,994 Selling, general and administrative expenses 21,705 Amortization of intangible assets 2,620 Operating income 14,669 Interest expense, net (1,423 ) Other income, net 35 Income from continuing operations before provision for income taxes 13,281 Provision for income taxes 5,303 Income from continuing operations 7,978 Loss from discontinued operations, net of taxes (171 ) Net income $ 7,807 Earnings per share Basic Income from continuing operations $ 0.84 Loss from discontinued operations (0.02 ) Net income $ 0.82 Diluted Income from continuing operations $ 0.82 Loss from discontinued operations (0.02 ) Net income $ 0.80 Weighted average shares outstanding Basic 9,493,495 Diluted 9,704,789 ATTACHMENT VI DYNAMICS RESEARCH CORPORATION RECONCILIATION OF NON-GAAP MEASURES (in thousands, except share and per share data) Twelve Months Ended December 31, 2008 GAAP operating loss $ (150 ) Provision for litigation 14,819 Non-GAAP operating income $ 14,669 GAAP loss from continuing operations before provision for income taxes $ (1,538 ) Provision for litigation 14,819 Non-GAAP income from continuing operations before provision for income taxes $ 13,281 GAAP benefit for income taxes $ (454 ) Tax benefit for provision for litigation 5,757 Non-GAAP provision for income taxes $ 5,303 GAAP loss from continuing operations $ (1,084 ) Provision for litigation, net of tax benefit 9,062 Non-GAAP income from continuing operations $ 7,978 GAAP net loss $ (1,255 ) Provision for litigation, net of tax benefit 9,062 Non-GAAP net income $ 7,807 Earnings (loss) per share GAAP Basic $ (0.13 ) Per share effect of provision for litigation 0.95 Non-GAAP Basic $ 0.82 GAAP Diluted $ (0.13 ) Per share effect of provision for litigation 0.93 Non-GAAP Diluted $ 0.80 Weighted average shares outstanding Basic (GAAP diluted for 2008) 9,493,495 Diluted (Non-GAAP for 2008) 9,704,789 ATTACHMENT VII DYNAMICS RESEARCH CORPORATION FISCAL 2(unaudited) (in thousands, except share and per share data) Three months ended Three months ended Three months ended Three months ended March 31, June 30, September 30, December 31, Contract revenue $ 67,203 $ 68,128 $ 67,504 $ 65,826 Cost of contract revenue 55,943 57,015 56,882 53,854 Gross profit of contract revenue 11,260 11,113 10,622 11,972 Selling, general and administrative expenses 6,311 6,211 5,755 5,477 Amortization of intangible assets 973 972 809 551 Operating income 3,976 3,930 4,058 5,944 Interest expense, net (619 ) (477 ) (434 ) (494 ) Other income, net 39 282 264 106 Income from continuing operations before provision for income taxes 3,396 3,735 3,888 5,556 Provision for income taxes 1,439 1,561 992 2,270 Income from continuing operations 1,957 2,174 2,896 3,286 Income (loss) from discontinued operations, net of taxes (186 ) (124 ) 59 110 Net income $ 1,771 $ 2,050 $ 2,955 $ 3,396 Earnings per common share Basic Income from continuing operations $ 0.20 $ 0.23 $ 0.30 $ 0.34 Income (loss) from discontinued operations $ (0.02 ) $ (0.01 ) $ 0.01 $ 0.01 Net income $ 0.18 $ 0.21 $ 0.31 $ 0.35 Diluted Income from continuing operations $ 0.20 $ 0.22 $ 0.29 $ 0.33 Income (loss) from discontinued operations $ (0.02 ) $ (0.01 ) $ 0.01 $ 0.01 Net income $ 0.18 $ 0.21 $ 0.30 $ 0.34 Weighted average shares outstanding Basic 9,604,895 9,610,428 9,678,983 9,753,555 Diluted 9,711,084 9,729,721 9,983,825 9,981,292 Supplemental Data Net cash provided by (used in) operating activities - continuing operations $ 3,565 $ 5,057 $ (8,044 ) $ 5,726 Capital expenditures $ 223 $ 545 $ 1,428 $ 2,710 Depreciation $ 737 $ 703 $ 740 $ 807 Bookings $ 55,827 $ 66,324 $ 86,424 $ 73,736 EBITDA from continuing operations: Income from continuing operations $ 1,957 $ 2,174 $ 2,896 $ 3,286 Interest expense, net 619 477 434 494 Provision for income taxes 1,439 1,561 992 2,270 Depreciation expense 737 703 740 807 Amortization expense 973 972 809 551 EBITDA from continuing operations $ 5,725 $ 5,887 $ 5,871 $ 7,408 ATTACHMENT VII DYNAMICS RESEARCH CORPORATION FISCAL 2(unaudited) (in thousands, except share and per share data) Three months ended Three months ended Three months ended Three months ended March 31, June 30, September 30, December 31, Contract revenue $ 54,773 $ 53,708 $ 62,300 $ 66,015 Cost of contract revenue 46,212 45,599 52,256 53,735 Gross profit of contract revenue 8,561 8,109 10,044 12,280 Selling, general and administrative expenses 5,244 4,998 5,394 6,069 Provision for litigation 8,819 - 6,000 - Amortization of intangible assets 509 510 718 883 Operating income (6,011 ) 2,601 (2,068 ) 5,328 Interest expense, net (139 ) (142 ) (424 ) (718 ) Other income, net (71 ) 239 39 (172 ) Income from continuing operations before provision for income taxes (6,221 ) 2,698 (2,453 ) 4,438 Provision (benefit) for income taxes (991 ) 1,120 (2,326 ) 1,743 Income (loss) from continuing operations (5,230 ) 1,578 (127 ) 2,695 Income (loss) from discontinued operations, net of taxes (26 ) 51 (105 ) (91 ) Net income (loss) $ (5,256 ) $ 1,629 $ (232 ) $ 2,604 Earnings (loss) per common share Basic Income (loss) from continuing operations $ (0.55 ) $ 0.17 $ (0.01 ) $ 0.28 Income (loss) from discontinued operations $ (0.01 ) $ 0.00 $ (0.01 ) $ (0.01 ) Net income $ (0.56 ) $ 0.17 $ (0.02 ) $ 0.27 Diluted Income from continuing operations $ (0.55 ) $ 0.16 $ (0.01 ) $ 0.28 Income (loss) from discontinued operations $ (0.01 ) $ 0.01 $ (0.01 ) $ (0.01 ) Net income $ (0.56 ) $ 0.17 $ (0.02 ) $ 0.27 Weighted average shares outstanding Basic 9,436,054 9,443,347 9,487,155 9,553,546 Diluted 9,436,054 9,724,839 9,487,155 9,638,969 Supplemental Data Net cash provided by (used in) operating activities - continuing operations $ 1,640 $ 3,956 $ 14,251 $ (1,245 ) Capital expenditures $ 397 $ 396 $ 683 $ 497 Depreciation $ 654 $ 672 $ 721 $ 914 Bookings $ 60,637 $ 63,429 $ 72,762 $ 66,004 EBITDA from continuing operations: Income (loss) from continuing operations $ (5,230 ) $ 1,578 $ (127 ) $ 2,695 Interest expense, net 139 142 424 718 Provision (benefit) for income taxes (991 ) 1,120 (2,326 ) 1,743 Depreciation expense 654 672 721 914 Amortization expense 509 510 718 883 EBITDA from continuing operations $ (4,919 ) $ 4,022 $ (590 ) $ 6,953 Add back provision for litigation, net of tax 6,695 - 2,367 - EBITDA from continuing operations, excluding provision for litigation $ 1,776 $ 4,022 $ 1,777 $ 6,953 ATTACHMENT VIII DYNAMICS RESEARCH CORPORATION 2009 QUARTERLY BALANCE SHEET SUMMARY (unaudited) (in thousands) March 31, June 30, September 30, Assets Current assets Cash and cash equivalents $ 4,383 $ 6,622 $ 213 Contract receivables, net 71,061 72,184 70,934 Prepaid expenses and other current assets 2,513 2,376 3,441 Discontinued operations 1,933 2,122 2,444 Total current assets 79,890 83,304 77,032 Noncurrent assets Property and equipment, net 8,476 8,284 8,966 Goodwill 97,641 97,641 97,641 Intangible assets, net 6,406 5,434 4,625 Deferred tax asset 10,369 10,298 10,314 Other noncurrent assets 3,042 3,028 3,146 Total noncurrent assets 125,934 124,685 124,692 Total assets $ 205,824 $ 207,989 $ 201,724 Liabilities and stockholders' equity Current liabilities Current portion of long-term debt $ 8,000 $ 8,000 $ 8,000 Accounts payable 17,441 16,330 15,422 Accrued compensation and employee benefits 13,419 16,082 17,121 Deferred taxes 3,492 3,248 9,670 Other accrued expenses 20,844 22,378 2,695 Discontinued operations 333 287 262 Total current liabilities 63,529 66,325 53,170 Long-term liabilities Long-term debt 28,296 26,000 28,298 Other long-term liabilities 30,523 29,695 30,611 Total stockholders' equity 83,476 85,969 89,645 Total liabilities and stockholders' equity $ 205,824 $ 207,989 $ 201,724 Supplemental Data Funded backlog $ 139,337 $ 135,271 $ 150,246 ATTACHMENT VIII DYNAMICS RESEARCH CORPORATION 2008 QUARTERLY BALANCE SHEET SUMMARY (unaudited) (in thousands) March 31, June 30, September 30, Assets Current assets Cash and cash equivalents $ 1,061 $ 108 $ 10,818 Contract receivables, net 60,978 63,184 66,902 Prepaid expenses and other current assets 2,621 1,923 5,582 Discontinued operations 1,685 1,855 1,497 Total current assets 66,345 67,070 84,799 Noncurrent assets Property and equipment, net 9,425 9,149 9,425 Goodwill 63,055 63,055 94,826 Intangible assets, net 2,560 2,050 6,232 Deferred tax asset 1,484 1,484 1,182 Other noncurrent assets 3,918 4,303 4,915 Discontinued operations 459 427 393 Total noncurrent assets 80,901 80,468 116,973 Total assets $ 147,246 $ 147,538 $ 201,772 Liabilities and stockholders' equity Current liabilities Current portion of long-term debt $ - $ - $ 8,000 Accounts payable 10,954 13,460 18,261 Accrued compensation and employee benefits 11,943 13,433 15,932 Deferred taxes 5,994 5,696 7,605 Other accrued expenses 13,335 12,724 18,402 Discontinued operations 179 169 217 Total current liabilities 42,405 45,482 68,417 Long-term liabilities Long-term debt 5,000 607 32,000 Other long-term liabilities 8,172 7,931 7,615 Total stockholders' equity 91,669 93,518 93,740 Total liabilities and stockholders' equity $ 147,246 $ 147,538 $ 201,772 Supplemental Data Funded backlog $ 111,658 $ 113,204 $ 146,661 CONTACT: Darrow Associates, Inc. Investors: Chris Witty 646.438.9385 cwitty@darrowir.com Sage Communications Media: Marisa Hagerman 703.584.5637 marisah@aboutsage.com
